Citation Nr: 1009491	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
posttraumatic stress disorder (PTSD), service connection for 
a left foot disability, service connection for a left knee 
disability, and entitlement to a TDIU.

The Veteran testified before the undersigned at a March 2006 
Travel Board hearing.  A copy of the hearing transcript has 
been associated with the claims file.

The Board remanded this case in November 2007 for additional 
development.  The Appeals Management Center (AMC) 
subsequently issued another rating decision in November 2009 
which granted the Veteran's service-connection claims.  
Therefore, those issues are no longer before the Board, as a 
"case or controversy" involving a pending adverse 
determination that the Veteran has taken exception to does 
not currently exist with respect to these issues.  See Shoen 
v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. 
Principi, 3 Vet. App. 473 (1992)).  A supplemental statement 
of the case (SSOC) was also issued in November 2009 which 
continued the denial of the Veteran's claim for TDIU.

The remaining issue of entitlement to TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Moreover, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).

The Veteran is service-connected for PTSD, currently 
evaluated as 10 percent disabling; posttraumatic arthritis of 
the left great toe, currently evaluated as 10 percent 
disabling; and chondromalacia patella of the left knee, 
currently evaluated as 0 percent disabling.  The Veteran's 
combined rating for service-connected disabilities is 20 
percent.  Therefore, he does not presently meet the schedular 
requirements for TDIU listed under 38 C.F.R. § 4.16(a).

The Veteran's VA treatment records do not contain specific 
opinions regarding employability.  The Veteran's Social 
Security Administration (SSA) records indicate the Veteran 
was awarded disability benefits in September 2005 based on 
his service-connected and nonservice-connected disabilities.  
Although SSA determinations regarding disability may be 
relevant in VA disability determinations, they are not 
binding on the VA.  Pierce v. West, No. 97-7067 (Fed. Cir. 
Mar. 16, 1998) (unpublished decision).  The Veteran was 
afforded a VA examination with respect to his toe and knee 
disabilities, and the examiner commented on the occupational 
effect of these disabilities.  However, based on review of 
the record, it does not appear that the Veteran had a VA 
examination with respect to his PTSD, so there are no 
findings evaluating the occupational effect of his PTSD.

In this regard, the Board notes that the Veteran was 
scheduled for a VA examination to assess his PTSD and a 
general medical examination presumably to assess the impact 
of all of his service-connected disabilities on his 
employability.  See September 2, 2009 Deferred Rating 
Decision.  The Board notes that in a claim for a TDIU, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disability or disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294 (1995).  The record indicates the Veteran did not report 
for this examination which was scheduled for October 2009.  
However, the Veteran had previously stated his willingness to 
attend an examination.  See October 2008 Statement in Support 
of Claim.  Moreover, the Veteran's representative recently 
requested consideration for such an examination.  See 
February 2010 Appellant's Post-Remand Brief.  The Board 
therefore finds that the matter should be remanded for a 
medical opinion as to whether the Veteran's service-connected 
disabilities prevent him from obtaining and maintaining 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate VA examination to evaluate 
his service-connected disabilities.  In 
particular, the examiner should (a) 
comment generally on the functional and 
industrial impairment caused by the 
service-connected disabilities and (b) 
indicate whether, without consideration 
of the Veteran's age or nonservice-
connected disabilities, the service-
connected disabilities combine to prevent 
him from securing and following a 
substantially gainful occupation.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


